DETAILED ACTION
This Office Action is in response to application 17/314472 filed on 05/07/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-11, 13, 15-19, are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2018/0027088) in view of Barber et al. (US 2017/0337154).
Regarding claim 1, Zou discloses:
A method comprising: 
obtaining, by a computing device (Figure 1, server 102) and from a plurality of user devices (Paragraph 22, one or more clients), usage information (Paragraph 22, performance data) associated with a virtual service (Paragraph 13, providing an online service (i.e., virtual service) to consumers. Paragraph 22, server 102 receives information from one or more clients shown as input 104 (Figure 1). Input includes performance data (i.e., usage information) associated with a client while using an online service or application. Paragraph 23, sending the data as raw data to a pre-aggregator); 
obtaining, currently applied user experience policies (Paragraph 26, rules) for the virtual service (Paragraph 26, rules are included with the aggregation service and applied on pre-aggregated data to analyze performance based on an overall value for a specific region such as by a percentage (75%  percentile x and standard deviation). If the measure is greater for a specific region over another, the potential issue is escalated) ; 
obtaining, from the plurality of user devices, system settings for the virtual service (Paragraph 31, collecting (from clients) and quantifying performance data and metrics. The collected metrics include client operational parameters (i.e., system settings for the virtual service), tenant parameters, IP parameters, location parameters, and/or ISP parameters); 
based on the usage information, the currently applied user experience policies, and the system settings, clustering users associated with the plurality of user devices into user groups (Paragraphs 23-24, parsing all the performance data to generate mappings and transforming client IP addresses to one or more of geographical location, an ISP, and/or tenant GUID. The pre-aggregator groups performance data by one or more of IP, location, ISP, and/or tenant GUID and stores the grouped information to data store 108); and 
determining a set of new policies for each user group (Paragraph 62, failure zone analyzer uses rules that identify certain segments or characteristics of the data aggregate. The rules identify different levels of performance (fair, poor, excellent) and are based on quantitative measures. Rules are based on an overall value for a region or ISP. Paragraph 115, using the failure zone information to take corrective or mitigating action such as by generating online reports that identify potential network and architecture modifications as part of reducing latency or other performance related issues); and 
recommending the set of the new policies (Paragraph 115, generating online reports that are used to reduce latency or other performance related issues by taking corrective action, such as potential network and architecture modifications).
While Zou disclosed obtaining usage information, user experience policies, and system settings, Zou did not explicitly disclose obtaining, from the plurality of user devices, currently applied user experience policies for the virtual service.
However, in an analogous art, Barber discloses this limitation.
Specifically, Barber discloses obtaining, from the plurality of user devices, currently applied user experience policies for the virtual service (Paragraph 32, policies indicate lifecycle transitions from one service level to another. Paragraph 48, lifecycle manager implements programmatic interfaces in order to receive lifecycle policies or service level definitions (i.e., both user experience policies) from clients);
determining a set of new policies for each user group (Paragraph 36, storage service generates lifecycle transition recommendations in response to a recommendation request that indicates a client goal and a set of candidate storage objects owned by the client. Paragraph 38, grouping candidate job objects into batches. Paragraph 96, transition job objects indicate a group of storage objects that are candidates for transitions); and
	recommending the set of the new policies (Paragraph 36, the recommendations are generated by the service based on usage metrics collected for the storage objects).
	One of ordinary skill in the art would have been motivated to combine the teachings of Zou with Barber because the references involve collecting usage metrics, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the obtaining policies from users of Barber with the teachings of Zou in order to allow for the efficient use of resources (Barber, Paragraph 5). 
	Regarding claims 9, 17, the claims are substantially similar to claim 1. Claim 9 recites a processor and memory (Zou, Paragraph 118, processor driven environment coupled to computer memory). Claim 17 recites one or more non-transitory computer readable media (Zou, Paragraph 120, non-removable computer storage media). Therefore, the claims are rejected under the same rationale. 
	Regarding claims 2, 10, 18, the limitations of claims 1, 9, 17, have been addressed. Zou and Barber disclose:
	wherein the usage information comprises at least one of: bandwidth consumption information associated with the virtual service; a frame rate associated with the virtual service; a user input delay associated with the virtual service; content output latency associated with the virtual service (Zou, Paragraph 13, aggregated latency and other network data); or a transport protocol used associated with the virtual service.
	Regarding claims 3, 11, 19, the limitations of claims 1, 9, 17, have been addressed. Zou and Barber disclose:
	wherein the currently applied user experience policies comprise at least one of: a color depth associated with the virtual service; a moving image compression status associated with the virtual service; visual quality associated with the virtual service; audio quality associated with the virtual service; or user interface settings associated with the virtual service (Zou, Paragraph 65, using an interface to measure the user’s perceived load time).
Regarding claims 5, 13, the limitations of claims 1 ,9, have been addressed. Zou and Barber disclose:
wherein the clustering comprises: clustering, based on a location of each of the users, the users into the user groups (Zou, Paragraph 23, generating mappings that transform client IP addresses to geographical location. Paragraph 63, generating a report that lists the top 10 tenants for each geographical location having the highest latencies).
Regarding claims 7, 15, the limitations of claims 1, 9, have been addressed. Zou and Barber disclose:
wherein the virtual service comprises at least one of a virtual application (Zou, Paragraph 13, providing an online service, such as providing one or more applications and/or features of an application) or a virtual desktop.
Regarding claims 8, 16, the limitations of claims 1, 9, have been addressed. Zou and Barber disclose:
further comprising: automatically applying the set of the new policies to users in a user group (Zou, Paragraph 115, using the failure zone information, performing the corrective action in order to reduce latency or mitigate other performance related issues).




Claims 4, 12, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2018/0027088) in view of Barber et al. (US 2017/0337154) and Lawrence (US 2019/0043154).
	Regarding claims 4, 12, 20, the limitations of claims 1, 9, 17, have been addressed. Zou and Barber did not explicitly disclose:
wherein the system settings comprise at least one of: hardware acceleration for graphics associated with the virtual service; or decoding parameters for graphics associated with the virtual service.
However, in an analogous art, Lawrence discloses wherein the system settings comprise at least one of: hardware acceleration for graphics associated with the virtual service; or decoding parameters for graphics associated with the virtual service (Paragraph 22, adjusting one or more parameters to adjust one or more of an encode and a decode quality of the graphics subsystem based on user-related information. For example, increasing one or more of the bandwidth, resolution, and a frame rate of the graphics subsystem).
One of ordinary skill in the art would have been motivated to combine the teachings of Zou and Barber with Lawrence because the references involve adjusting quality based on user information, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decoding parameters of Lawrence with the teachings of Zou and Barber in order to provide for a better experience for the user (Lawrence, Paragraph 32).

Claims 6, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2018/0027088) in view of Barber et al. (US 2017/0337154) and Balaiah et al. (US 2020/0274782).
Regarding claims 6, 14, the limitations of claims 1, 9, have been addressed. Zou and Barber did not explicitly disclose:
further comprising: calculating, based on the usage information, the currently applied user experience policies, and the system settings, a user experience score for a user associated with one of the plurality of user devices; and based on a determination that the user experience score is below a threshold, determining a new set of policies that optimizes the user experience score for the user.
However, in an analogous art, Balaiah discloses further comprising: calculating, based on the usage information, the currently applied user experience policies, and the system settings, a user experience score for a user associated with one of the plurality of user devices (Paragraph 113, with the various device (i.e., usage), application (i.e., user experience), and network related metrics (i.e., system settings), is it possible to aggregate these metrics to provide a User Experience (UEX) score. The UEX score is based on the metrics collected to capture the digital experience and is based on a given application  with associated device, application, and network related metrics); and 
based on a determination that the user experience score is below a threshold, determining a new set of policies that optimizes the user experience score for the user (Paragraph 115, generating and displaying an alert to a group of users when the UEX score falls below a threshold. Paragraph 125, if the UEX score falls below a threshold, granular analysis is enabled in order to change tunnel from office to different cloud service providers to improve network path, enable bandwidth controls to provide QoS for applications, and autoscaling cloud service resources to improve a performance bottleneck (i.e., new set of policies)).
One of ordinary skill in the art would have been motivated to combine the teachings of Zou and Barber with Balaiah because the references involve adjusting quality based on user information, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user experience score of Balaiah with the teachings of Zou and Barber in order to improve the digital user experience (Balaiah, Paragraph 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/           Examiner, Art Unit 2451                                                                                                                                                                                             
/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451